Exhibit 4.2 THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH APPLICABLE LAW. WARRANT TO PURCHASE COMMON STOCK Corporation: ACCELERIZE INC. Number of Shares: See below Class of Securities: Common Stock Initial Exercise Price: Issue Date: November 29, 2016 Expiration Date: November 29, 2021 This Warrant Certifies That , for good and valuable consideration, AGILITY CAPITAL II, LLC or its registered assignee (“Holder”) is entitled to purchase the number of fully paid and nonassessable shares of the class of securities (the “Shares”) of Accelerize Inc., a Delaware corporation (the “Company”) at the initial exercise price per Share (the “Warrant Price”) set forth above and herein, and as adjusted pursuant to Article2 of this Warrant. This Warrant is being issued to Holder in connection with that certain Loan Agreement by and between Agility Capital II, LLC (“Lender”) and Company dated as of March 11, 2016, as amended from time to time (the “Loan Agreement”). The initial number of Shares issuable upon exercise of this Warrant is $75,000 divided by the Warrant Price. In addition to the foregoing, upon the occurrence of an Event of Default (as defined in the Loan Agreement) pursuant to Section 5(a) or Section 5(b) of the Loan Agreement, the number of Shares that may be acquired hereunder shall increase by an additional number of Shares equal to 5% of the number of Shares issuable hereunder upon the date of such Event of Default, and further increased on the 15th day following such Event of Default and on each 15th day thereafter (each, a “Measurement Date”) by a number of Shares equal to 5% of the number of Shares issuable upon such Measurement Date, until the Event of Default is cured to Lender’s satisfaction or waived in writing by Lender. 1. Exercise Method of Exercise . Holder may exercise this Warrant by delivering this Warrant and a duly executed Notice of Exercise in substantially the form attached as Appendix1 to the principal office of the Company. Unless Holder is exercising the conversion right set forth in Section1.2, Holder shall also deliver to the Company a check for the aggregate Warrant Price for the Shares being purchased. 1.2Conversion Right . In lieu of exercising this Warrant as specified in Section1.1, Holder may from time to time convert this Warrant, in whole or in part, into a number of Shares determined by dividing (a)the aggregate fair market value of the Shares or other securities otherwise issuable upon exercise of this Warrant minus the aggregate Warrant Price of such Shares by (b)the fair market value of one Share. The fair market value of the Shares shall be determined pursuant to Section1.3. 1.3Fair Market Value . If the Shares are traded regularly in a public market, the fair market value of the Shares shall be the closing price of the Shares reported for the business day immediately before Holder delivers its Notice of Exercise to the Company. Otherwise, the value shall be as reasonably determined by the Board of Director of the Company in good faith. 1.4Delivery of Certificate and New Warrant . Promptly after Holder exercises or converts this Warrant, the Company shall deliver to Holder certificates for the Shares acquired and, if this Warrant has not been fully exercised or converted and has not expired, a new warrant representing the Shares not so acquired. 1.5Replacement of Warrants . On receipt of evidence reasonably satisfactory to the Company of the loss, theft, destruction or mutilation of this Warrant and, in the case of loss, theft or destruction, on delivery of an indemnity agreement reasonably satisfactory in form and amount to the Company or, in the case of mutilation, or surrender and cancellation of this Warrant, the Company at its expense shall execute and deliver, in lieu of this Warrant, a new warrant of like tenor. 2. Adjustments To The Shares . 2.1Dividends . If the Company declares or pays a dividend on its Common Stock or other securities, then upon exercise of this Warrant, for each Share acquired, Holder shall receive, without cost to Holder, the property to which Holder would have been entitled had Holder owned the Shares of record as of the date the dividend occurred. 2.2Reclassification, Exchange or Substitution . Upon any reclassification, exchange, substitution, or other event that results in a change of the number and/or class of the securities issuable upon exercise or conversion of this Warrant, Holder shall be entitled to receive, upon exercise or conversion of this Warrant, the number and kind of securities and property that Holder would have received for the Shares if this Warrant had been exercised immediately before such reclassification, exchange, substitution, or other event. The Company or its successor shall promptly issue to Holder a new Warrant for such new securities or other property. The new Warrant shall provide for adjustments which shall be as nearly equivalent as may be practicable to the adjustments provided for in this Article2 including, without limitation, adjustments to the Warrant Price. The provisions of this Section2.2 shall similarly apply to successive reclassifications, exchanges, substitutions, or other events. Upon the closing of any Acquisition the successor entity shall assume the obligations of this Warrant, and then this Warrant shall be exercisable for the same securities, cash, and property as would be payable for the Shares issuable upon exercise of the unexercised portion of this Warrant as if such Shares were outstanding on the record date for the Acquisition. For the purpose of this Warrant, “Acquisition” means any sale, license, or other disposition of all or substantially all of the assets (including intellectual property) of the Company, or any reorganization, consolidation, or merger of the Company where the holders of the Company’s securities before the transaction beneficially own less than 50% of the outstanding voting securities of the surviving entity after the transaction. Adjustments for Combinations, Etc . If at any time while this Warrant, or any portion thereof, remains outstanding and unexpired, the outstanding Shares are reverse-split, combined or consolidated, by reclassification or otherwise, into a lesser number of shares, the Warrant Price shall be proportionately increased and the number of Shares issuable upon exercise or conversion of this Warrant shall be proportionately decreased. If the outstanding Shares are split, combined or consolidated, by reclassification or otherwise, into a greater number of shares, the Warrant Price shall be proportionately decreased and the number of Shares issuable upon exercise of or conversion of this Warrant shall be proportionately increased. No Impairment . The Company shall not, by amendment of its Certificate of Incorporation or through a reorganization, transfer of assets, consolidation, merger, dissolution, issue, or sale of securities or any other voluntary action, avoid or seek to avoid the observance or performance of any of the terms to be observed or performed under this Warrant by the Company, but shall at all times in good faith assist in carrying out all the provisions of this Article2 and in taking all such action as may be necessary or appropriate to protect Holder’s rights under this Article against impairment. If the Company takes any action affecting the Shares other than as described above that adversely affects Holder’s rights under this Warrant, the Warrant Price shall be adjusted downward and the number of Shares issuable upon exercise of this Warrant shall be adjusted upward in such a manner that the aggregate Warrant Price of this Warrant is unchanged. 2.5Certificate as to Adjustments . Upon each adjustment of the Warrant Price or the Shares, the Company at its expense shall promptly compute such adjustment, and furnish Holder with a certificate of its Chief Financial Officer or other authorized officer setting forth such adjustment and the facts upon which such adjustment is base and the Warrant Price in effect upon the date thereof and the type and number of Shares issuable under the Warrant on the date hereof. 3. Representations And Covenants Of The Company . Representations and Warranties . The Company represents and warrants to the Holder that all Shares that may be issued upon the exercise of the purchase right represented by this Warrant, and all securities, if any, issuable upon conversion of the Shares, shall, upon issuance, be duly authorized, validly issued, fully paid and nonassessable, and free of any liens and encumbrances. 3.2Notice of Certain Events . If the Company proposes at any time (a)to declare any dividend or distribution upon its common stock, whether in cash, property, stock, or other securities and whether or not a regular cash dividend; (b)to offer for subscription pro rata to the holders of any class or series of its stock any additional shares of stock of any class or series or other rights; (c)to effect any reclassification or recapitalization of common stock; (d)effectuate an Acquisition or otherwise merge or consolidate with or into any other corporation, or sell, lease, license, or convey all or substantially all of its assets, or to liquidate, dissolve or wind up (each, a “Liquidation Event”); or (e)offer holders of registration rights the opportunity to participate in an underwritten public offering of the company’s securities for cash, then, in connection with each such event, the Company shall give Holder (1)at least 10days prior written notice of the date on which a record will be taken for such dividend, distribution, or subscription rights (and specifying the date on which the holders of common stock will be entitled thereto) or for determining rights to vote, if any, in respect of the matters referred to in (a) and (b) above; (2)in the case of the matters referred to in (c) and (d) above at least 10days prior written notice of the date when the same will take place (and specifying the date on which the holders of common stock will be entitled to exchange their common stock for securities or other property deliverable upon the occurrence of such event); and (3)in the case of the matter referred to in (e) above, the same notice as is given to the holders of such registration rights. Lock Up . Holder hereby agrees that it shall not sell, transfer, make any short sale of, any Shares held by Holder until the earlier to occur of (i) the six month anniversary of the Issue Date, (ii) the date the loan(s) owing to Senior Lender (as defined in the Loan Agreement) are repaid, or (iii) the occurrence of a Liquidation Event. 3.4Information Rights . So long as the Holder holds this Warrant and/or any of the Shares, the Company shall deliver to the Holder (a)promptly after mailing, copies of all communiqués to the shareholders of the Company, (b)promptly after delivery to any commercial bank or other financial institution that provides working capital financing to the Company, quarterly and annual financial statements of the Company (or if the Company does not have a commercial bank or other financial institution that provides it working capital, then within one hundred twenty (120) days after the end of each fiscal year of the Company, the annual financial statements of the Company). 4. Miscellaneous. 4.1Term . This Warrant is exercisable, in whole or in part, at any time and from time to time on or before the Expiration Date set forth above. 4.2Legends . This Warrant and the Shares (and the securities issuable, directly or indirectly, upon conversion of the Shares, if any) shall be imprinted with a legend in substantially the following form: THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH APPLICABLE LAW. 4.3Compliance with Securities Laws on Transfer . This Warrant and the Shares issuable upon exercise this Warrant (and the securities issuable, directly or indirectly, upon conversion of the Shares, if any) may not be transferred or assigned in whole or in part without compliance with applicable federal and state securities laws by the transferor and the transferee. 4.4Transfer Procedure . Subject to the provisions of Section4.3, Holder may transfer all or part of this Warrant or the Shares issuable upon exercise of this Warrant (or the securities issuable, directly or indirectly, upon conversion of the Shares, if any) by giving the Company written notice of the portion of the Warrant being transferred setting forth the name, address and taxpayer identification number of the transferee and surrendering this Warrant to the Company for reissuance to the transferee(s) (and Holder, if applicable), provided that no such notice shall be required for a transfer to an affiliate of Holder. 4.5Waiver . This Warrant and any term hereof may be changed, waived, discharged or terminated only by an instrument in writing signed by the party against which enforcement of such change, waiver, discharge or termination is sought. 4.6Attorneys’ Fees . In the event of any dispute between the parties concerning the terms and provisions of this Warrant, the party prevailing in such dispute shall be entitled to collect from the other party all costs incurred in such dispute, including reasonable attorneys’ fees. [signature page follows] 4.7Governing Law . This Warrant shall be governed by and construed in accordance with the laws of the State of California, without giving effect to its principles regarding conflicts of law. ACCELERIZE INC. By: Name: Title: APPENDIX 1 NOTICE OF E X ERCISE 1.The undersigned hereby elects to purchase shares of the Common Stock of Accelerize Inc. pursuant to the terms of the attached Warrant, and tenders herewith payment of the purchase price of such shares in full. 1.The undersigned hereby elects to convert the attached Warrant into Shares in the manner specified in Section 1.2 of the Warrant. This conversion is exercised with respect to of the Shares covered by the Warrant. [Strike paragraph that does not apply.] 2.Please issue a certificate or certificates representing said shares in the name of the undersigned or in such other name as is specified below: Agility Capital II, LLC Or Registered Assignee 3.The undersigned represents it is acquiring the shares solely for its own account and not as a nominee for any other party and not with a view toward the resale or distribution thereof except in compliance with applicable securities laws. Agility Capital II, LLC or Registered Assignee (Signature) (Date)
